UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-33173 Moller International, Inc. (Exact name of registrant as specified in its charter) California 68-0006075 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1222 Research Park Drive, Davis CA (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code:(530) 756-5086 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2)has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox As of May 20, 2015, there were 94,890,593 shares of common stock outstanding. Table of Contents TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS 1 Unaudited Balance Sheets as of March 31, 2015 and June 30, 2014 1 Unaudited Statements of Operations for the three and nine months ended March 31, 2015 and 2014 2 Unaudited Statements of Cash Flows for the nine months ended March 31, 2015 and 2014 3 Notes to Notes to Unaudited Financial Statements (unaudited) 4 ITEM 2 – MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OFOPERATIONS 7 ITEM 3 – QUALITATIVE AND QUANTITATIVE FACTORS CONCERNING MARKET RISKS 7 ITEM 4 – CONTROLS AND PROCEDURES 7 PART II - OTHER INFORMATION ITEM 1 – LEGAL PROCEEDINGS 8 ITEM 2– UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 8 ITEM 3– DEFAULTS UPON SENIOR SECURITIES 8 ITEM 4– SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 8 ITEM 5– OTHER MATTERS 8 ITEM 6– EXHIBITS 8 SIGNATURES 9 EXHIBITS Exhibit 31.1Certification Pursuant to Section 302 of the Sarbanes Oxley Act Exhibit 31.2Certification Pursuant to Section 302 of the Sarbanes Oxley Act Exhibit 32.1 Certification Pursuant to Section 906 of the Sarbanes Oxley Act Exhibit 32.2Certification Pursuant to Section 906 of the Sarbanes Oxley Act Table of Contents PART I - FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS MOLLER INTERNATIONAL, INC. BALANCE SHEETS Unaudited March 31, 2015 June 30, 2014 ASSETS CURRENT ASSETS Cash $ $ Prepaid and other current assets Total current assets PROPERTY AND EQUIPMENT, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable, trade $ $ Due to related party - Accrued liabilities Accrued liabilities-majority shareholder Notes payable-other Note payable - majority shareholder Convertible notes payable, net of discount of $168,290 and $123,640 Judgement liability Notes payable - minority shareholders Derivative Liability Deferred wages – employees Deferred other income Customer deposits Total current liabilities LONG TERM LIABILITIES Deferred wages and interest-majority shareholder Total liabilities DEFICIT IN STOCKHOLDERS' DEFICIT Common stock, authorized, 150,000,000 shares, no par value 86,693,061 and 54,876,990issued and outstanding respectively Accumulated deficit ) ) Total stockholders' deficit ) ) $ $ See accompanying notes to unaudited financial statements. 1 Table of Contents MOLLER INTERNATIONAL, INC. STATEMENTS OF OPERATIONS Unaudited Three Months Ended Nine Months Ended March 31, 2015 March 31, 2014 March 31, 2015 March 31, 2014 OPERATING EXPENSES Selling, general and administrative $ Depreciation and Amortization Expense - Legal, Accounting, & Professional Fees Research and Development - - - Rent expense to majority shareholder Total expenses Operating Loss (169,490 ) (256,440 ) (739,400 ) (661,841 ) OTHER EXPENSE Derivative gain (loss) ) ) Interest expense (225,576 ) (92,735 ) (479,886 ) (289,376 ) Interest expense- majority shareholder (77,000 ) (74,688 ) (230,313 ) (224,186 ) Total other expense (1,108,713 ) (50,542 ) (1,686,088 ) (344,472 ) OTHER INCOME Other income $ $
